United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Topeka, KS, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-745
Issued: July 29, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On February 18, 2014 appellant filed an appeal from a November 29, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP). The Board assigned Docket No.
14-745.
On April 10, 2013 appellant filed a traumatic injury claim (Form CA-1). On her
Form CA-1 she listed her address. By letters dated April 22 and 30, 2013, OWCP informed
appellant the case number assigned to her claim and advised her of the medical and factual
evidence needed. It mailed these letters to the address noted on the Form CA-1.
Although properly addressed based on the information provided by appellant on her
Form CA-1, the U.S. Post Office returned the April 22 and 30, 2013 letters to OWCP as
undeliverable. It noted on the envelope: return to sender, not deliverable as addressed, unable to
forward. OWCP received the nondelivered letters on May 7 and 28, 2013.
OWCP reissued the June 3, 2013 development letter to an updated address. In an
undated letter received July 5, 2013, appellant responded to OWCP’s development letter. She
also requested that her address be changed and provided a new address.

By decision dated July 9, 2013, OWCP denied appellant’s claim finding that the evidence
of record failed to establish fact of injury. The decision was addressed to the previous address of
record.
In a telephone call dated August 7, 2013, a claims examiner advised appellant that her
case had been denied and advised her to follow her appeal rights.
By letter dated August 7, 2013, appellant informed OWCP that she had not received her
decision. She further noted her new address.
On October 7, 2013 appellant requested review of the written record before the Branch of
Hearings and Review, again noting her new address.
By decision dated November 29, 2013, the Branch of Hearings and Review denied
appellant’s request for a review of the written record finding that her request was not made
within 30 days of the July 9, 2013 OWCP decision. This decision was also mailed to her
previous address of record.
On December 30, 2013 the November 29, 2013 decision was returned to OWCP as being
nondeliverable and unable to forward.
OWCP regulations provide that a copy of the decision shall be mailed to the employee’s
last known address.1 Under the mailbox rule, it is presumed, in the absence of evidence to the
contrary, that a notice mailed to an individual in the ordinary course of business was received by
that individual. This presumption arises when it appears from the record that the notice was
properly addressed and duly mailed.2 However, as a rebuttable presumption, receipt will not be
assumed when there is evidence of nondelivery.3 Also, it is axiomatic that the presumption of
receipt does not apply where a notice is sent to an incorrect address.4
OWCP mailed the July 9 and November 29, 2013 decisions to an incorrect address.
Appellant had requested her address be changed, prior to the issuance of the July 9, 2013
decision, and again noted her new address on August 7 and October 7, 2013, yet the
November 29, 2013 decision was again mailed to the incorrect address. Thus, appellant could
not have timely requested an appeal from an OWCP decision that she did not receive.5
As OWCP mailed appellant’s decisions to an incorrect address, the Board finds that
OWCP did not properly issue its July 9, 2013 decision.6 As the July 9, 2013 decision was
1

20 C.F.R. § 10.127.

2

See Michelle Lagana, 52 ECAB 187 (2000).

3

See C.O., Docket No. 10-1796 (issued March 23, 2011); M.U., Docket No. 09-526 (issued September 14, 2009).

4

See Clara T. Norga, 46 ECAB 473 (1995); W.A., Docket No. 06-1452 (issued November 27, 2006).

5

E.C., Docket No. 11-1774 (issued February 27, 2012).

6

See Tammy J. Kenow, 44 ECAB 619 (1993).

2

improperly issued, appellant could not have timely requested an appeal for review of the written
record which was denied by OWCP in its November 29, 2013 decision. For these reasons, the
case will be remanded to OWCP for proper issuance of a de novo decision.7 Accordingly,
IT IS HEREBY ORDERED THAT the November 29, 2013 nonmerit decision of the
Office of Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
further action consistent with this order of the Board.
Issued: July 29, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

M.C., Docket No. 12-1778 (issued April 12, 2013); J.M., Docket No. 12-543 (issued March 12, 2013).

3

